Exhibit 10.8

AMENDMENT TO AWARD AGREEMENTS

THIS AMENDMENT TO AWARD AGREEMENTS (this “Amendment”) is made and entered into
as of the 23rd day of October, 2006, by and between MATRIX SERVICE COMPANY, a
Delaware corporation (“Company”), and HUGH E. BRADLEY, an individual
(“Director”).

WHEREAS, the parties entered into award agreements (individually, an
“Agreement,” and collectively, the “Agreements”), under the Matrix Service
Company 1995 Nonemployee Directors Stock Option Plan, as amended (the “Plan”),
pursuant to which Director was granted options to purchase shares of the common
stock, par value $0.01 per share, of the Company, at the exercise prices per
share set forth in each respective Agreement, subject to the terms and
conditions set forth in the Agreements and the Plan; and

WHEREAS, Director is retiring from his position as director with the Company
effective October 23, 2006 (the “Retirement Date”); and

WHEREAS, the parties wish to amend the Agreements in order to accelerate the
vesting of any remaining unvested options and extend the period in which to
exercise all outstanding options.

NOW, THEREFORE, the parties hereby amend the Agreements as follows:

1. Accelerated Vesting. Notwithstanding anything in Section 3 of the Agreements
to the contrary, effective as of the Retirement Date, all remaining stock
options awarded to Director in 2004 and 2005 shall become immediately and fully
exercisable.

2. Extension of Exercise Period. Notwithstanding anything in Section 3 of the
Agreements to the contrary, effective as of the Retirement Date, the expiration
date of the exercise period for all outstanding stock options granted to
Director under the Plan that have vested on or before the Retirement Date, shall
be extended to the first anniversary of the Retirement Date; provided, however,
that no option shall be exercisable in any event after the expiration of ten
years from the date of grant under the original Agreement.

3. Scope of Amendment. All Agreements with respect to all outstanding stock
options granted to Director under the Plan shall be deemed to have been amended
hereby in accordance with Sections 1 (to the extent applicable thereto) and 2
hereof. All other terms and provisions of the Agreements and the Plan shall
remain in full force and effect.

4. Successors and Assigns. This Amendment shall be binding upon the Company and
Director as well as the successors and assigns (if any) of the Company and
Director.

5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Director and the Company have executed this Amendment as of
October 23, 2006.

 

MATRIX SERVICE COMPANY By:  

/s/ George L. Austin

  George L. Austin,  

Vice President Finance

and Chief Financial Officer

/s/ Hugh E. Bradley

HUGH E. BRADLEY, Director